ON APPLICATION FOR REHEARING
PER CURIAM.
On application for rehearing Plaintiff correctly points out an error in the majority opinion. We stated (as was urged by the Defendant) that the 1965 school budget showed an expenditure of $2,700,000, while the advancement of funds by the Parish Commission Council amounted to $625,000. The only evidence in the record shows that the expenditure by the Commission Council for the year 1965 was $673,580, while the ad valorem revenue received by the School Board was $461,224.18. The record does not disclose the amount of the school budget. We are of the opinion that the error is immaterial to this case, the only issue here being whether the Parish Commission Council has the right to advance available money to the Parish School Board, not how much money it had advanced.
The application for rehearing is refused.
Rehearing refused.